AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                        FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
               KYNTREL JACKSON/Sinister
                  Daevayasnaham God,
                                                                     )
                                                                                                              Nov 08, 2019
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 4:17-cv-05189-SMJ
              SHAWNA PATZKOWSKI and R.                               )
                    ZARAGOZA,                                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment, ECF No. 117, is GRANTED IN PART and DENIED IN PART.
u
              The motion is granted as to Jackson’s claims against Zaragoza.
              Judgment is entered in favor Zaragoza.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                           SALVADOR MENDOZA, JR.                             on a motion for
      summary judgment.


Date: 11/8/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
